FILED
                            NOT FOR PUBLICATION                                JUN 23 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CRUZ MARTINEZ-CASTILLO,                          No. 10-71028

              Petitioner,                        Agency No. A014-253-286

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 6, 2011
                               Seattle, Washington

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and GONZALEZ,
Chief District Judge.**

       Cruz Martinez-Castillo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Irma E. Gonzalez, Chief District Judge for the United
States District Court, District of Southern California, sitting by designation.
removal. We have jurisdiction over the due process claim raised in the petition for

review. Ramirez-Alejandre v, Ashcroft, 319 F.3d 365, 377 (9th Cir. 2003) (en

banc); Torres-Aguilar v. INS, 246 F.3d 1267, 1270-71 (9th Cir. 2001). We review

those claims de novo. Lopez-Umanzor v. Gonzales, 405 F.3d 1049, 1053 (9th Cir.

2005). We deny the petition for review.

      Due process “requires that aliens threatened with deportation are provided

with the right to a full and fair hearing.” Reyes-Melendez v. INS, 342 F.3d 1001,

1006 (9th Cir. 2003) (internal quotation marks and citation omitted). “A neutral

judge is one of the most basic due process protections.” Castro-Cortez v. INS, 239

F.3d 1037, 1049 (9th Cir. 2001).

      Martinez-Castillo’s due process claim fails because the IJ did not

demonstrate bias. Counsel for each party presented evidence, without objection,

related to Martinez-Castillo’s vacated rape conviction. Yet the IJ explicitly

refrained from relying on such evidence in reaching his decision, relying instead on

Martinez-Castillo’s 2004 methamphetamine conviction and his long-standing

history of alcohol abuse and related convictions. The IJ’s comments regarding the

the merits of Martinez-Castillo’s pending appeal of the 2004 methamphetamine

conviction and the contents of a pre-sentence report may have been speculative,

but the comments do not demonstrate bias or otherwise demonstrate the


                                          2
proceedings were “so fundamentally unfair that [Martinez-Castillo] was prevented

from reasonably presenting his case.” Colmenar v. INS, 210 F.3d 967, 971 (9th

Cir. 2000) (internal quotation marks and citation omitted). Accordingly, we deny

Martinez-Castillo’s petition for review.

      PETITION DENIED.




                                           3